                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–09–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 WESLEY JAMES RHODES,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 13, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Wesley James Rhodes’ guilty

plea after Rhodes appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to the charge of being a felon in

                                           1
possession of a firearm in violation of 18 U.S.C. § 922(g)(1) as set forth in the

Indictment. Defendant further agrees to the forfeiture allegation.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

26), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Wesley James Rhodes’ motion to

change plea (Doc. 18) is GRANTED and Wesley James Rhodes is adjudged guilty

as charged in the Indictment.

      DATED this 3rd day of January, 2019.




                                          2
